People v Beyjones (2020 NY Slip Op 04755)





People v Beyjones


2020 NY Slip Op 04755


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-06753
2018-06754

[*1]The People of the State of New York, respondent,
vJahmeek Beyjones, appellant. (Ind. Nos. 923/16, 2012/17)


Janet E. Sabel, New York, NY (Heidi Bota of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Danielle S. Fenn of counsel; Sade Donald on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Robert Charles Kohm, J.), both imposed October 17, 2017, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
Contrary to the defendant's contention, the Supreme Court providently exercised its discretion in declining to adjudicate the defendant a youthful offender given the attendant circumstances and the seriousness of the defendant's criminal conduct (see CPL 720.20[1]; People v Cooper, 179 AD3d 832, 833; People v Hesterbey, 121 AD3d 1127, 1128; People v Booker, 111 AD3d 759, 759-760; People v Lopez, 82 AD3d 906, 907). The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court